Title: To James Madison from William C. C. Claiborne, 27 December 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
New Orleans Decr. 27th 1803.
Since my last I have been as busily engaged as circumstances would admit, in making such arrangements for the temporary government of this province as I esteemed most consonant to the intentions of the President, and the expectations of the inhabitants. The difficulties I meet with in this undertaking are peculiarly embarrassing on account of the neglected state in which I found the colony. The functions of government have been nearly at a stand for some time; and considerable arrears of business have accumulated in every department. The French Prefect, during the time he held the country, exerted himself to remedy this evil, and his efforts were so happily directed as to give pretty general satisfaction. But he could feel only a temporary interest in the concerns of the country: and his time was too short for extensive operations. There is one of his measures however to which I feel myself not a little indebted. He abolished the Cabildo. This body was created on principles altogether incongruous with those of our government. It was in part an hereditary council; in action, feeble and arbitrary; and supposed to be devoted to the vices of the Spanish government.
In their place I found a municipality established, consisting for the most part of approved characters and well disposed to the expected change of government: and I therfore did not long hesitate to sanction the new arrangement. Being a stranger in the Country I of course stand in much need of local information as I proceed: and the suspicions which I have too much reason to apprehend from latent interests in almost every quarter to which I can look, have often induced me to deliberate perhaps longer than is consistent with the promptitude expected from me.
Among my principal difficulties I have to mention the re-organization of the Militia. I have to regret that the Prefect was not so fortunate in his arrangements on this head as I could have wished. I have found several very young men holding rank above their years, and some others who are unpopular as officers, and under whom the Militia will serve reluctantly, if at all. But my principal difficulty arises from two large Companies of people of color, who are attached to the service, and were esteemed a very serviceable corps under the Spanish government. On this particular Corps I have reflected with much anxiety. To re-commission them might be considered as an outrage on the feelings of a part of the Union; and as opposed to those principles of policy which the safety of the southern states has necessarily established. On the other hand, not to re-commission them would disgust them, and might be productive of future mischief. To disband them would be to raise an armed enemy in the very heart of the Country: and to disarm them would savour too Strongly of that desperate system of government which seldom succeeds. Should no necessity urge me to a hasty decision on this point, I shall await some opinion and instructions from the department of State; and have therfore to beg that I may be favored with them as soon as possible.
In my first proclamation I did not insert the treaty, as was intended by the draft forwarded to me some time since. I omitted it, because in the course of the week before my arrival, it appeared in the several New Orleans papers in the French and English languages, and had already got into general circulation. The insertion of it in my proclamation would more over have considerably retarded the publication; and the lively anxiety of the people at that interesting Crisis forbad the delay of my proclamation.
I had formed very favorable expectations of this country: but I have had the satisfaction to find them surpassed. The banks of the river from Baton Rouge to the City exhibit almost uninterrupted streets of comfortable and frequently magnificent houses, with every appearance of prosperity around them. The principal streets of the City are well built: many of the buildings are elegant: and improvement seems to progress. New Orleans appears to me not unlike what Baltimore was four years ago, with every prospect of rapid advancement. The Governor’s house is large, and, I am told, Commodious. I took an early opportunity of communicating to the late Governor, thro’ his eldest son, that I wished him to consider that house as his own, until it was perfectly convenient to him to leave it. I however learn that he means to quit it in the course of a few days.
I yesterday paid a visit of Ceremony to the convent here; and returned, I assure you, deeply impressed with the importance of that establishment at the present period. There is an Abbess and eleven nuns, the Sole object of whose temporal Care is the education of female youth. They at present accommodate 73 boarders, and 100 day scholars, each of whom contribute to the support of the house in proportion to the means and condition of the respective parents: and many receive tuition gratis. In the name of the President of the U. S. I undertook to give the nuns a solemn assurance that they would be protected in their persons, property, and Religion & they in return expressed the highest confidence in the government. They even indulge an expectation that several of the nuns who on the arrival of the French officers, retired to the Havannah would return; it being now certain that nothing is to be apprehended from the French, and that with us they would enjoy the advantages of just and mild laws.
Our army here is so small that General Wilkinson has not yet thought it expedient to dismiss the Militia of the M. T. I think necessary to mention that the General at my request furnished many of them at Fort Adams with cloathing, blankets, &c. as the men were too poor to provide themselves, and the weather was inclement and severe. For the sake of these patriotic men I have to entreat that the articles furnished may be considered by the government as a present: they deserve well of their Country: they turned out in the middle of winter when a serious Campaign was apprehended. Their duty has been hard: and at the expiration of their time, if the price of their equipment be deducted from their pay, they will go home poorer than they came, with the fatigues of the expedition the only reward of their services. Accept assurances of my esteem and high Consideration.
William C. C. Claiborne
  

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne. Second RC marked duplicate.



   
   The second RC and letterbook copy have “or City Council” following “Cabildo.” For a detailed description of the establishment, history, and functions of the cabildo, see Gilbert C. Din and John E. Harkins, The New Orleans Cabildo: Colonial Louisiana’s First City Government, 1769–1803 (Baton Rouge, 1996).



   
   The second RC and letterbook copy have “views.”



   
   See Daniel Clark to JM, 29 Nov. 1803 (first letter), n. 2.



   
   See Claiborne to JM, 20 Dec. 1803, n. 2.



   
   For the draft copy of a proclamation, see JM to Claiborne, 31 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:589–92 and n. 1).



   
   The Ursulines had arrived at New Orleans in 1727 to establish their school for girls and operate the Charity Hospital (Roger Baudier, The Catholic Church in Louisiana [New Orleans, 1939], pp. 103–4).


